Citation Nr: 0721304	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for obliterative vascular 
disease of the right leg, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which confirmed and continued a 20 
percent rating for the service-connected obliterative 
vascular disease of the right leg.   

The Board remanded this case to the Boston RO in December 
2004, for additional development.  In July 2006 the Boston RO 
remanded the case in order to verify the veteran's correct 
name; and clarify whether submissions of material to the 
claims file showing apparent variations of the veteran's name 
and birthday all pertained to the veteran.  

The veteran subsequently verified that he had changed his 
name from [redacted] to [redacted]; and that 
he used variations of the latter in signing documents.  He 
also verified that the date of birth listed on his DD Form 
214 was erroneously listed as a date in December 1935.  He 
later learned that his birthday was in July 1935, and made 
corrections based on that new knowledge.  He provided a copy 
of his birth certificate to verify his correct name and date 
of birth.  It is apparent from review of the claims file that 
all material contained in the file pertain to the veteran 
whose claim is on appeal here.


FINDING OF FACT

The symptoms associated with the veteran's obliterative 
vascular disease of the right leg are not shown to be 
productive of claudication; and associated trophic changes 
(thin skin, absence of hair, dystrophic nails), or 
ankle/brachial index of 0.7 or less.





CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for obliterative vascular disease of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7114 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2003, December 2004, February 2005 and October 2005.  In 
those letters the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim on appeal 
for a higher disability rating.  VA has also in effect 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim as decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records including VA examination 
reports; and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's service-connected obliterative vascular disease 
of the right leg is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7114, for 
arteriosclerosis obliterans.  Under that code, 
arteriosclerosis obliterans is rated as follows.  
Claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less 
warrant a 20 percent rating. Claudication on walking between 
25 and 100 yards on a level grade at 2 miles per hour, and; 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less warrant a 40 
percent rating.  A 60 percent rating requires claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less. 38 
C.F.R. § 4.104, Diagnostic Code 7114 (2006).

The notes associated with this diagnostic code are set out as 
follows: 

NOTE (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood 
pressure. The normal index is 1.0 or greater.  

NOTE (2): Evaluate residuals of aortic and large 
arterial bypass surgery or arterial graft as 
arteriosclerosis obliterans. 

NOTE (3): These evaluations are for involvement of 
a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and 
combine (under § 4.25) using the bilateral factor 
(§ 4.26), if applicable. 

The recent medical evidence material to this decision (and 
covering the entire appeal period beginning with the 
veteran's claim for increase) is contained in VA and private 
medical records of treatment dated from 2000 to the latter 
months of 2005, which shows no significant complaints or 
treatment of symptoms; and the reports of pertinent VA 
examinations in June 2001 and November 2005, which are 
discussed below.  

The report of the June 2001 VA examination shows that the 
veteran reported complaints of right leg pain, especially at 
night, and some weakness after exercise.  He also reported 
having stiffness and some swelling and soreness after 
exercise; and increased heat of the right leg after walking.  
He reported never having redness but he has noticed some 
color change occasionally in the right leg.  He reported 
having fatigability and lack of endurance; and numbness in 
the right leg above the knee in the thigh, as well as in the 
groin on the right side.

On examination, reflexes were 1+ at the knee, right and left; 
and 0+ at the ankles, bilaterally.  The veteran's posture was 
somewhat hunched with a gait that was slightly abnormal with 
a bit of a shuffle and slightly antalgic.  Circumferential 
measurements of the thighs, knees, calves, and ankles were 
bilaterally equal.  Pulses were 2+ each for the right and 
left femoral, and right and left popliteal.  Pulses were 0+ 
for the right and left posterior tibial; 0+ for right 
dorsalis pedis, and 2+ for the left dorsalis pedis.  The 
report shows that no other diagnostic or clinical tests were 
performed.  The report contains a diagnosis that based on 
history and physical examination, symptoms are positive for 
vascular disorder of the right leg.

The report of a November 2005 VA examination shows that the 
veteran had complaints of right leg pain.  He reported that 
after walking only 50 to 100 feet, he develops a numbness in 
the entire right lower extremity and a particular numbness 
along the lateral right thigh into the right calf.  These 
symptoms get worse at night and he develops cramps in the 
right leg when at rest but not when ambulating. 

The examiner noted the following relevant history.  The 
veteran had undergone an arteriogram of the mesenteric 
vessels through access to the right superficial femoral or 
external iliac artery in 1960.  At that time, the veteran 
reportedly had developed intermittent claudication of the 
right leg after the procedure and was found to have 
nonpalpable right dorsalis pedis and posterior tibial pulses.  
Pulsations returned after a sympathetic nerve block was 
performed.  During the remainder of the veteran's 
hospitalization, he was to gradually increase activities.  
The symptoms of intermittent claudication disappeared with 
return of his peripheral arterial pulsations toward normal.

The examiner also noted a history of the veteran being 
treated in April 2005 for low back pain radiating into the 
right buttock and right leg.  The examiner noted that he did 
not see a description of pain in the treatment note 
consistent with intermittent claudication.  In this regard, 
the examiner noted that an MRI was reported to reveal L5-S1 
and L4-5 moderate to advanced central canal stenosis due to 
bulging discs, posterior osteophyte formation and facet and 
ligamenture flavum hypertrophy.  The examiner described other 
lumbosacral neurological pathology of the veteran. 

On examination, the report contains the following pertinent 
findings.  Femoral pulses were fully palpable bilaterally.  
Popliteal pulses were not palpable.  Dorsalis pedis pulses 
were 1+ bilaterally.  Left posterior tibial pulse was 1+ and 
right posterior tibial pulse was absent to palpation.  

The right lower extremity ankle brachial index was measured, 
resulting in an ankle brachial index of 1.  The veteran 
walked in place for five minutes, after which he stated that 
he had an increasing sense of cramping and numbness in the 
lateral right thigh and calf.  After five minutes of walking 
in place, the right posterior tibial ankle brachial index was 
1.08.  After five minutes of walking in place, the right 
dorsalis pedis index was 1.0.  The examiner note that these 
were normal right ankle brachial indices indicating no 
significant arterial occlusion of he right lower extremity.

The veteran's feet were warm bilaterally.  The examiner found 
that the veteran had a congenital decrease of hair over the 
entire lower extremities but not due to peripheral 
arteriosclerosis.  He had normal coloration of the lower 
extremities.  Both feet were warm.  There was no atrophy of 
the skin or nails, and no indication of any ischemia or 
impending ulceration of the lower extremities.  There was no 
evidence of pathologic varicosities of either lower 
extremity.  Compared to the left side, the veteran was found 
to have decreased light touch sensation to the lateral aspect 
of the right thigh and anterior lateral calf, roughly in the 
right L5 distribution.  He had normal vibration sense of both 
medial malleoli.  Patellar tendon and Achilles tendon 
reflexes were 1+ bilaterally.  Thigh and calf musculature 
were symmetrical and strong.  

After examination, the report contains diagnoses of (1) no 
evidence of right common iliac, external iliac or right 
superficial femoral artery stenosis sufficient to cause 
claudication; (2) nonpalpable right posterior tibial pulse 
with normal ankle brachial indices; (3) palpable right 
dorsalis pedis pulse with normal ankle brachial indices; (4) 
peripheral neuropathy by EMG, of unknown etiology; and (5) 
right lower extremity radiculopathy.  

The examiner concluded with the following opinion.  He did 
not believe that the veteran's symptomatology in the right 
lower extremity is due to vascular cause.  The veteran may 
have had some form of mild causalgia or other sympathetic 
disturbance following the right femoral artery or external 
iliac approach for the mesenteric arteriogram.  He probably 
has right lower extremity L5 radiculopathy on the basis of 
lumbar disk disease, but he does not have claudication on the 
basis of arterial stenosis.  The examiner opined that the 
right lower extremity symptomatology in any case is not due 
to lower extremity arteriosclerosis. 

In summary, a review of the record regarding the veteran's 
right leg symptoms associated with his service-connected 
obliterative vascular disease of the right leg shows that the 
symptomatology is not productive of claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less, so 
as to warrant a 40 percent rating.  

As reflected in the November 2005 VA examination report 
discussed above, symptomatology in the right lower extremity 
are not likely due to a vascular cause; but rather such 
symptoms are probably due to right lower extremity L5 
radiculopathy on the basis of lumbar disk disease.  That was 
the opinion of the examiner at the November 2005 VA 
examination, who opined that the veteran does not have 
claudication on the basis of arterial stenosis.  

Nevertheless, none of the clinical record reflects criteria 
discussed in the paragraph immediately above, and required 
for an increased rating.  The medical evidence does not show 
associated trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  
These criteria, along with evidence of claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, are required so as to warrant a 40 percent rating.  

In view of the forgoing, the Board finds that the symptoms 
associated with the veteran's service-connected obliterative 
vascular disease of the right leg do not more closely 
approximate the criteria for the 40 percent rating, and the 
preponderance of the evidence is therefore against a rating 
in excess of 20 percent for obliterative vascular disease of 
the right leg.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be 
denied.
 
 The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected obliterative vascular disease of 
the right leg has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for obliterative vascular disease of the right leg, is 
denied.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


